Order entered September 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01086-CV

                            KEVIN BODE, ET AL., Appellants

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-00825-2014

                                          ORDER
        We GRANT the September 11, 2014 motion of Jennifer Corley, Official Court Reporter

for the County Court at Law No. 6 of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before MONDAY, OCTOBER 13,

2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE